Case 19-06009-TLM         Doc 10   Filed 04/16/19 Entered 04/16/19 09:33:29           Desc Main
                                   Document     Page 1 of 3


Randall A. Peterman, ISB No. 1944
Alexander P. McLaughlin ISB No. 7977
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
alexmclaughlin@givenspursley.com
014448-0002

Attorneys for Defendant


                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


In Re:
                                                    Case No. 17-00450-TLM
FARMERS GRAIN, LLC,                                 Chapter 7

                      Debtor.

NOAH G. HILLEN, Trustee,
                                                    Adversary No. 19-06009-TLM
                      Plaintiff,

vs.

CLARICH FARMS, LLC,

                      Defendant.


                          CORPORATE OWNERSHIP STATEMENT

               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1, Clarich Farms, LLC

(“Defendant”), the defendant the above-captioned case, hereby discloses that no party, directly or

indirectly, owns 10% or more of any class of the Defendant’s equity interests. Defendant




CORPORATE OWNERSHIP STATEMENT - 1                                                          14617555.1
Case 19-06009-TLM       Doc 10   Filed 04/16/19 Entered 04/16/19 09:33:29          Desc Main
                                 Document     Page 2 of 3


acknowledges its duty to file a supplemental statement promptly upon any change in

circumstances that renders this Corporate Ownership Statement inaccurate.

              DATED this 16th day of April, 2019.

                                                    GIVENS PURSLEY LLP



                                                    By /s/ Randall A. Peterman
                                                      Randall A. Peterman – Of the Firm
                                                      Attorneys for Defendant




CORPORATE OWNERSHIP STATEMENT - 2                                                     14617555.1
Case 19-06009-TLM      Doc 10    Filed 04/16/19 Entered 04/16/19 09:33:29         Desc Main
                                 Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 16th day of April, 2019, I filed the foregoing
CORPORATE OWNERSHIP STATEMENT electronically through the CM/ECF system,
which caused the following parties or counsel to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

Jed W. Manwaring
jmanwaring@evanskeane.com
valerie@evanskeane.com



                                                    /s/ Randall A. Peterman
                                                  Randall A. Peterman




CORPORATE OWNERSHIP STATEMENT - 3                                                     14617555.1
